Order entered April 2, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00234-CV

       IN THE MATTER OF THE MARRIAGE OF LEMLEM GEBREMICHAEL
                     AND WOLDEMICHAEL ENDRIAS

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-12223

                                            ORDER
       Before the Court is appellant’s March 31, 2015 unopposed motion for an extension of

time to file a brief. The clerk’s record has not been filed. On April 1, 2015, this Court sent a

past-due notice to the Dallas County District Clerk instructing her to file the clerk’s record

within thirty days. Appellant’s brief will be due thirty days after the clerk’s record is filed. See

TEX. R. APP. P. 38.6(a). Accordingly, we DENY appellant’s motion as premature.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE